PER CURIAM.
This is a suit in ordinary form of “trespass to try title” to recover nine sections of land, of 640 acres each, situated in Hardin and Tyler counties, state of Texas. On the trial, after hearing the evidence, the court instructed the jury to find a verdict for the plaintiff for an undivided interest of 617 acres of land in the nine sections sued for, and, such verdict having been returned, the court rendered a judgment in favor of the plaintiff accordingly. The assignments of error 'raise no question upon the sufficiency of the pleadings, or as to the admission or rejection of evidence, and present only the question that the evidence did not warrant the instructed verdict. From a careful consideration of the evidence in the transcript, we find no reversible error in instructing a verdict for the plaintiff in the case. The only debatable proposition involved is whether the amount of recovery for an undivided portion was excessive. The objection urged at the time as to any excess was too general, not specifically pointing out the amount of the claimed excess. The amount of recovery under the evidence was necessarily the result of intricate calculations. The transcript does not show what rule the trial judge followed. Counsel in this court disagree decidedly. The judgment of the District Court is affirmed.